DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US Pub. 2005/0097793:”Hess1”).

As to claim 1, Hess1 discloses A flame simulating assembly (Fig. 13) comprising: a light source (14 light source); an imaging wall (16 screen) above the light source (14); a simulated fuel bed (12 simulated fuel bed); a front reflector (576 static reflective surface); and a rotating flicker rod (518 dynamic reflector) disposed in the path (Fig. 13) of the light source (14) between the light source (14) and at least a portion of the front reflector (576) wherein a portion of the light from the light source intermittently passes (see Fig. 14; 0062) through the plurality of flicker elements (522) on the rotating flicker rod (523 rod) and wherein the flicker rod (Fig. 14; 523) rotates about a central axis (568 axis) and both the light source (14) and at least a first portion of the front reflector (576) are disposed below the central axis (568) of the flicker rod (523) except for having a plurality of reflective flicker elements configured and arranged to create fluctuating light on the imaging wall.
Hess1 teaches having a plurality of reflective flicker elements (Fig. 12; 448) configured and arranged to create fluctuating light on the imaging wall (16 screen through 452 flame effect element).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflective flicker elements/fluctuating light on the imaging wall configuration as taught by Hess for imaging wall/flicker elements configuration as disclosed by Hess to utilize simple substitution of one known imaging wall configuration for another to obtain predictable results.

As to claim 2, Hess1 discloses wherein the light source (Fig. 4; 14) includes a plurality of lights all disposed along an axis parallel to the flicker rod (523).

Regarding claim 3, Hess1 discloses the invention as disclosed above except for a flame cut out, wherein light is reflected off the plurality of flicker elements through said flame cut out before illuminating the imaging wall.
Hess1 teaches a flame cut out (Fig. 3; 52 flame effect element), wherein light is reflected off the plurality of flicker elements (49 strips) through said flame cut out (52; 0019 before illuminating the imaging wall (16 screen).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the flame cut out/imaging configuration as taught by Hess1 for the flame cut out/imaging wall configuration as disclosed by Hess1 to utilize simple substitution of one flame cut out configuration for another to obtain predictable results and/or to create simulated flames on the back wall (0046).


As to claim 4, Hess1 discloses wherein the plurality of flicker elements (Fig. 14; 522) comprises a plurality of varied shape flicker elements disposed on a central rotating axis (568 axis; Fig. 14; the 522 reflective surfaces that are large angled have a different shape from those that are less angled.  Some reflective surface are larger than others.).

As to claim 5, Hess1 discloses wherein light source (14) consists of a horizontal array of LED lights (Fig. 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US Pub. 2005/0097793:”Hess1”) in view of Crowe (US Pub. 2017/0328575).
Regarding claim 3, Hess1 discloses the invention as disclosed above except for a flame cut out, wherein light is reflected off the plurality of flicker elements through said flame cut out before illuminating the imaging wall.
Crowe teaches a flame cut out (45 flame-shaping template/ 47 flame-shaped cutouts), wherein light is reflected off the plurality of flicker elements (31 rear spinner) through said flame cut out (45) before illuminating the imaging wall (19 rear screen).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the flame cut out/imaging wall configuration as taught by Crowe for the flame cut out/imaging wall configuration as disclosed by Hess1 to utilize simple substitution of one flame cut out/imaging wall configuration for another to obtain predictable results and/or to create simulated flames on the back wall (0028).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (see Table below) of U.S. Patent No. 10,731,810. Although the claims at issue are not identical, they are not patentably distinct from each other because although the reference mentions more elements than the claim, it would have been obvious to one of ordinary skill in the art to omit those elements.
Claims of Application 17/379,364
D P Claims of US Patent No. 10,731,810
1
1
2
2
3
3
4
4
5
5






Allowable Subject Matter
Claims 6-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 6 is allowable because limitations a flame simulating assembly for providing a moving effect of flames, the assembly comprising: a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on the imaging wall; a lower reflector disposed below the light source, wherein a first portion of the light from the light source is reflected off the lower reflector forwardly toward the front reflector element, a second portion is reflected upwardly toward the rotating flicker element and a third portion intermittently passes through the plurality of flicker elements on the rotating flicker rod to illuminate the simulated fuel bed and create a glowing or burning effect thereon are not disclosed. 
The closest prior art are Baird (US Pub. 2019/0293297) and Naughton (GB 2402469 A). While Baird discloses a flame simulating assembly (Fig. 2B) and Naughton discloses a flame simulating assembly (Fig. 1). Neither Baird nor Naughton disclose or suggest in summary a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on the imaging wall; a lower reflector disposed below the light source, wherein a first portion of the light from the light source is reflected off the lower reflector forwardly toward the front reflector element, a second portion is reflected upwardly toward the rotating flicker element and a third portion intermittently passes through the plurality of flicker elements on the rotating flicker rod to illuminate the simulated fuel bed and create a glowing or burning effect thereon.
The remaining claims are allowable due to their dependency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875